EXHIBIT A 10.17 CENTRAL VERMONT PUBLIC SERVICE CORPORATION PERFORMANCE SHARE INCENTIVE PLAN 2010 CENTRAL VERMONT PUBLIC SERVICE CORPORATION PERFORMANCE SHARE INCENTIVE PLAN TABLE OF CONTENTS Section ARTICLE I - PURPOSE ARTICLE II - DEFINITIONS "Account" "Award" "Board" "Change in Control" "Code" 2.1 2.2 2.3 2.4 2.5 "Committee" "Common Stock" or "Stock" "Comparison Group" "Component" "Dividend Equivalent" "Effective Date" 2.6 2.7 2.8 2.9 2.10 2.11 "Employer" "Exchange Act" "Fair Market Value" "Operational Measures" "Participant" "Performance Cycle" "PeRS" "Plan" "Pro Rata Portion" "Stock Unit " "Target PeRS " "Termination of Employment" "Total Shareholder Return" 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 2.20 2.21 2.22 2.23 2.24 (i) ARTICLE III - DETERMINATION OF PERFORMANCE SHARES Designation of PeRS and Related Terms Adjustment of and Changes in Stock 3.1 3.2 ARTICLE IV - PAYMENT OF GRANTS Performance Awards Accounts Payment of Account 4.1 4.2 4.3 ARTICLE V - TERMINATION OF EMPLOYMENT Termination Prior to Completion of Performance Cycle Change in Control 5.1 5.2 ARTICLE VI - ADMINISTRATION Committee Amendment and Termination 6.1 6.2 ARTICLE VII - GENERAL PROVISIONS Payments to Minors and Incompetents No Contract Use of Masculine and Feminine; Singular and Plural Non-Alienation of Benefits Income Tax Withholding Continuation of Plan Governing Law Captions Severability 7.1 7.2 7.3 7.4 7.5 7.6 7.7 7.8 7.9 (ii) ARTICLE I PURPOSE Effective January 1, 2010, Central Vermont Public Service Corporation (the "Employer") has established The Central Vermont Public Service Corporation Performance Share Plan (the "Plan") in order to strengthen the ability of the Employer to attract and retain talented executives and to promote the long-term growth and profitability of the Employer by linking a significant element of executives’ compensation opportunity to the performance of the Employer in meeting key operational and shareholder return goals over an extended period of time. - 1 - ARTICLE II DEFINITIONS 2.1 "Account" means the bookkeeping account established for the Participant under Section4.2. 2.2 "Award" means any payment or settlement in respect of a grant of Common Stock or cash or any combination thereof in accordance with Section 4.1. 2.3 "Board" means the Board of Directors of Central Vermont Public Service Corporation. 2.4 "Change in Control" shall have the same meaning as the term defined in the standard form Change in Control Agreement approved by the Employer’s Board of Directors and awarded from time to time. 2.5 "Code" means the Internal Revenue Code of 1986, as amended from time to time, and pertinent regulations issued thereunder. Reference to any section of the Code shall include any successor provision thereto. 2.6 "Committee" means the Compensation Committee appointed by the Board to administer this Plan. The Committee shall be comprised of at least 3 members who qualify as “non-employee directors” within the meaning of Rule 16B-3 promulgated under the Exchange Act. 2.7 "Common Stock" or "Stock" means the common stock of the
